QuickLinks -- Click here to rapidly navigate through this document





CONSOLIDATED. RESTATED AND AMENDED
LICENSE AGREEMENT

    This Agreement entered into on June 9, 2000 but effective as of the 1st day
of January, 1999, by and between North Carolina State University ("UNIVERSITY")
and Michael Foods, Inc., a Minnesota corporation ("LICENSEE");

    WHEREAS, UNIVERSITY is the owner by assignment of certain Patent Rights (as
defined herein) relating to a method for the ultrapasteurization of liquid whole
egg products and has the right to grant licenses under said Patent Rights;

    WHEREAS, UNIVERSITY is authorized, in its own name, to license such Patent
Rights consistent with its purpose as an educational institution, and desires to
have the Patent Rights utilized in the public interest, and is willing to grant
licenses thereunder; and

    WHEREAS, UNIVERSITY and LICENSEE did previously enter into license
agreements on April 22, 1988 (amended November 28, 1989; September 12, 1991 and
December 18, 1996); November 28, 1989 (amended September 12, 1991 and
December 18, 1996); and September 1, 1991 (amended December 18. 1996)
(collectively, the "License Agreements"); and

    WHEREAS, UNIVERSITY and LICENSEE assume that a product claim will be allowed
by the United States Patent and Trademark Office and therefore that a patent
will issue to the UNIVERSITY which includes such product claim and recognize
that LICENSEE is also licensed to utilize an alternative method for the ultra
pasteurization of liquid whole egg products under certain patent rights held by
Raztek Corporation licensed to Papetti's Hygrade Egg Products, Inc., a
subsidiary of Michael Foods, Inc. (the "Raztek Product"). UNIVERSITY and
LICENSEE recognize that the Raztek Product will be a Defined Product (as defined
herein) with royalties due hereunder in respect to sales thereof under any such
patent issued to UNIVERSITY which includes a product claim.

    WHEREAS, LICENSEE has covenanted to UNIVERSITY for good and sufficient
consideration to utilize the method for ultra pasteurization of liquid whole egg
products set forth in the Patent Rights in respect to the manufacture of
extended shelf life liquid whole egg products for purposes of sale by LICENSEE
on an exclusive basis for all such egg products except for a maximum of ***
pounds of Raztek Product per calendar year in lieu of any other present methods
and such covenant is material to this Agreement and an inducement to and a
condition of the agreement by the UNIVERSITY to Section 4.2 hereof.

    WHEREAS, UNIVERSITY and LICENSEE wish to consolidate, restate and amend the
License Agreements.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


ARTICLE 1—DEFINITIONS

    For the purposes of this Agreement, the following words and phrases shall
have the following meanings:

    1.1. "LICENSEE" shall mean Michael Foods, Inc., a Minnesota corporation, or
a related company of Michael Foods, Inc., the voting stock of which is, directly
or indirectly, at least fifty percent (50%) owned or controlled by Michael
Foods, Inc., or an organization which, directly or indirectly, controls more
than fifty percent (50%) of the voting stock of Michael Foods, Inc., or an
organization, a majority ownership of which is, directly or indirectly, common
to the ownership of Michael Foods, Inc.

--------------------------------------------------------------------------------

*** Redacted text.

1

--------------------------------------------------------------------------------

    1.2. "Subsidiary" shall mean any corporation, company or other entity fifty
percent (50%) or more of whose voting stock is owned or controlled, directly or
indirectly, by Michael Foods, Inc.

    1.3. "Patent Rights" shall mean (a) United States Patent 4,808,425, issued
February 28, 1989, entitled "Method for the Ultrapasteurization of Liquid Whole
Egg Products"; (b) United States Patent 4,957,759, issued September 18, 1990,
entitled "Ultra-Pasteurization of Liquid Whole Egg Products"; (c) United States
Patent 4,994,291 issued February 19, 1991 entitled "Method for Pasteurizing
Liquid Whole Egg Products"; (d) United States Patent 5,019,408 issued May 28,
1991, entitled "Method for Pasteurizing Liquid Whole Egg Products"; and
(e) United States Patent 4.957,760 issued September 18, 1990 entitled
"Ultrapasteurization of Liquid Whole Egg Products by Direct Heat" and any
continuations, divisions, reissues, reexaminations and extensions thereof
(collectively "Patent Rights Patents"); and all existing and later-filed U.S. or
foreign patent applications corresponding to or claiming priority benefit of any
of the foregoing, and any continuations, divisions, reissues, reexaminations and
extensions thereof including without limitation the currently pending reissue
application of United States Patent 5,019,408 which includes the product claim
referred to in Section 1.4 (collectively "Patent Rights Patent Applications").

    1.4. "Defined Product" shall mean any Licensed Product, or any product
produced using any Licensed Process or containing a Licensed Product. UNIVERSITY
and LICENSEE assume that a product claim will be allowed by the United States
Patent and Trademark Office and therefore that United States Patent 5,019,408
will reissue with a product claim therein. LICENSEE agrees that any manufacture,
use, or sale of the Raztek Product will infringe the aforesaid patent as
reissued with a product claim contained therein and be a Defined Product
hereunder.

    1.5. "Licensed Product" shall mean any product which (a) is covered by a
valid and unexpired claim contained in a Patent Rights Patent in the country in
which such Licensed Product is made, used or sold; or (b) is covered by a claim
which is contained in a pending Patent Rights Patent Application in the country
in which such Licensed Product is made, used or sold.

    1.6. "Licensed Process" shall mean any process which (a) is covered by a
valid and unexpired claim contained in a Patent Rights Patent in the country in
which such Licensed Process is used or practiced; or (b) is covered by a claim
which is contained in a pending Patent Rights Patent Application in the country
in which such Licensed Process is used or practiced.

    1.7. "Net Sales Proceeds" shall mean LICENSEE's billings (or a sublicensees'
billings) for the Defined Product(s) produced hereunder less the sum of the
following:

(a)Discounts allowed in amounts customary in the trade;

(b)Sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales;

(c)Outbound transportation prepaid or allowed; and

(d)Amounts allowed or credited on returns.

    No deductions shall be made for commissions paid to individuals whether they
be with independent sales agencies or regularly employed by LICENSEE and on its
payroll, or for costs of collection. Defined Product(s) shall be considered
"sold" and Net Sales Proceeds "earned" when billed out or invoiced.


ARTICLE 2—GRANT

    2.1. UNIVERSITY hereby grants to LICENSEE the exclusive, worldwide right and
license to make, have made, use and sell Defined Products and Licensed Processes
until, as to any particular United States or Foreign patent which is or becomes
part of the Patent Rights, the expiration of such

2

--------------------------------------------------------------------------------

patent (including any extension of the expiration date by the applicable
governmental authority), unless sooner terminated as hereinafter provided.

    2.2. LICENSEE shall have the right to sublicense any of the rights,
privileges and licenses granted hereunder, with the prior written consent of
UNIVERSITY, which consent shall not be unreasonably withheld.

    2.3. LICENSEE agrees that any sublicenses granted by it shall provide that
the obligations of this Agreement shall be binding upon the sublicensee as if it
were a party to this Agreement.

    2.4. LICENSEE agrees to inform UNIVERSITY of any and all fully executed
sublicense agreements involving the Patent Rights licensed hereunder and, at
UNIVERSITY's request, LICENSEE,,N-111 provide copies of such sublicense
agreements to UNIVERSITY.

    2.5. With the exception of those rights which UNIVERSITY may expressly grant
to LICENSEE for the exclusive use of unpublished Know-How in respect to the
Patent Rights, the licenses granted hereunder shall not be construed to confer
any rights upon LICENSEE by implication, estoppel or otherwise as to any
technology not part of the Patent Rights licensed hereunder.


ARTICLE 3—BEST EFFORTS; USE OF PATENT RIGHTS

    3.1. LICENSEE shall use best efforts to diligently continue
commercialization of the Patent Rights licensed hereunder.

    3.2. LICENSEE shall exclusively use the Licensed Process covered by the
Patent Rights licensed hereunder in respect to the manufacture of all extended
shelf life liquid whole egg products manufactured or sold by LICENSEE except for
a maximum of *** pounds of Raztek Product per calendar year in lieu of any other
present methods for the manufacture of extended shelf life liquid whole egg
products.


ARTICLE 4—ROYALTIES

    4.1 For the rights, privileges and licenses granted hereunder, LICENSEE
shall make royalty payments to UNIVERSITY in the manner hereinafter provided for
so long as any of the licenses of Paragraph 2.1 is in effect and LICENSEE and
its Subsidiaries do not use or practice the apparatus claims within the Patent
Rights:

(a)A royalty of *** on Net Sales Proceeds earned by LICENSEE and its
Subsidiaries from sales of Defined Products covered by a valid and unexpired
claim contained in a Patent Rights Patent or a Patent Rights Patent Application.

(b)A royalty which shall be payable from each bona fide sublicensed activity
which shall be the greater of *** of the Net Sales Proceeds earned by the
sublicensee from the sales of Defined Products, *** of LICENSEE revenues derived
from such sublicensed activity, but in no event shall the sublicensing royalties
due UNIVERSITY exceed *** of the Net Sales Proceeds earned by a sublicensee.

(c)The provisions of this Section 4.1 notwithstanding, in the event LICENSEE
issues a sublicense in exchange for a fully paid-up sublicensing fee in lieu of
a running royalty based on sublicensed sales of Defined Products, UNIVERSITY and
LICENSEE, in good faith, shall negotiate a fair and reasonable alternative
royalty and the terms of payment.

    For the rights, privileges and licenses granted hereunder, LICENSEE shall
make royalty payments to UNIVERSITY in the manner hereinafter provided for so
long as any of the licenses of Paragraph 2.1 is in effect and LICENSEE and its
Subsidiaries do use or practice the apparatus claims within the Patent Rights:

--------------------------------------------------------------------------------

*** Redacted text.

3

--------------------------------------------------------------------------------

(a)A royalty of *** on Net Sales Proceeds earned by LICENSEE, and its
Subsidiaries from sales of Defined Products covered by a valid and unexpired
claim contained in a Patent Rights Patent or a Patent Rights Patent Application.

(b)A royalty which shall be payable from each bona fide sublicensed activity
which shall be the great of *** of the Net Sales Proceeds earned by the
sublicensee from the sales of Defined Products, or *** of LICENSEE revenues
derived from such sublicensed activity, but in no event shall the sublicensing
royalties due UNIVERSITY exceed *** of the Net Sales Proceeds earned by a
sublicensee.

    The royalty payable to UNIVERSITY hereunder in respect to a product which is
a Defined Product as defined under Section 1.4 solely because it contains a
Licensed Product (and which otherwise would not constitute a Defined Product)
will be determined on the basis of the Net Sales Proceeds earned in respect to
such Defined Product which are attributable to the Licensed Product contained
therein as determined on a fair and equitable basis rather than on the basis of
the Net Sales Proceeds earned from such Defined Product as a whole. LICENSEE
shall identify and account for Net Sales Proceeds earned and royalties payable
under this Section 4.1 with respect to any such Defined Products.

    4.2 The UNIVERSITY and LICENSEE have agreed to certain royalty limitations
set forth in subparagraph (a) and (b) immediately below (the "Royalty
Limitations") in respect to sales of Defined Products by LICENSEE under both
subparagraphs (a), in Section 4.1 above as follows:

(a)Prior to inclusion in the Patent Rights of an issued patent which includes a
product claim: (i) royalties shall be paid on sales of Defined Products by
LICENSEE as required under Section 4.1 above up to sales of a maximum of ***
pounds of Defined Products per calendar year; and (ii) no royalties shall
thereafter be payable by LICENSEE under Section 4.1 on sales of Defined Products
by LICENSEE in excess of *** pounds in such calendar year.

(b)From and after inclusion in the Patent Rights of an issued patent which
includes a product claim: (i) royalties shall be paid by LICENSEE as required
under Section 4.1 above on sales of up to *** pounds of Defined Products by
LICENSEE during the calendar year; (ii) no royalties shall be payable by
LICENSEE under Section 4.1 on sales of Defined Products by LICENSEE in excess of
*** pounds until the sales of Defined Products by LICENSEE in such calendar year
are *** pounds; and (iii) royalties shall thereafter be payable by LICENSEE as
required under Section 4.1 above on sales by LICENSEE of Defined Products in
excess of sales of *** pounds in such calendar year.

    The covenants and agreements by LICENSEE under Sections 1.4, 3.2, and 9.3,
are material to this Agreement including a material inducement to and a
condition of the agreement by UNIVERSITY to the Royalty Limitations and such
Royalty Limitations shall therefore be contingent on LICENSEE compliance
therewith. Such Royalty Limitations have been agreed to by UNIVERSITY at the
request of LICENSEE due to a market condition involving the present manufacture
and sale by the manufacturers identified at Exhibit A of certain extended shelf
life liquid whole egg competitive products which infringe the Patent Rights.
Accordingly, the Royalty Limitations shall terminate in the event that such
manufacturers as identified at Exhibit A withdraw such competitive products from
the market in which infringement is occurring or are licensed by UNIVERSITY
and/or LICENSEE to engage in the manufacture and/or sale of such infringing
products in the market in which the infringement is occurring or otherwise cease
to manufacture or sell such infringing products including through acquisition by
LICENSEE.

--------------------------------------------------------------------------------

*** Redacted text.

4

--------------------------------------------------------------------------------

    The Royalty Limitations shall not apply in any manner whatsoever in respect
to royalties payable in respect to sales of Defined Products by sublicensees.

    The Royalty Limitations shall be calculated on a pro rated basis in respect
to any change in the applicability thereof under subparagraph (a) or (b) or the
termination thereof during a calendar year.

    4.3 The minimum annual royalty payable by LICENSEE shall be *** which shall
include royalties attributable to Net Sales Proceeds earned by LICENSEE and its
sublicensees. Annual minimum royalties are intended to be a minimum royalty due
UNIVERSITY each year without regard to the applicability of any of the Royalty
Limitations. LICENSEE shall pay to UNIVERSITY those royalties earned as a result
of direct and sublicensed sales of Defined Products to the extent they are in
excess of the specified annual minimum royalty.

    4.4 No multiple royalties shall be payable because any Defined Product or
Licensed Process is covered by more than one patent of the Patent Rights
licensed under this Agreement.

    4.5 Royalty payments shall be paid in United States Dollars in Raleigh,
North Carolina, or at such other place as UNIVERSITY may reasonably designate
consistent with the laws and regulations controlling in any foreign country. If
any currency conversion shall be required in connection with the payment of
royalties hereunder, such conversion shall be made by using the exchange rate
prevailing at the Chase Manhattan Bank (N.A.) or its successor on the last
business day of the calendar quarterly reporting period to which such royalty
payments relate.


ARTICLE 5—PAYMENT, REPORTS AND RECORDS

    5.1. LICENSEE shall keep full, true and accurate books of account containing
all particulars that may be necessary for the purpose of showing the amounts
payable to UNIVERSITY hereunder and LICENSEE'S compliance in other respects with
this Agreement including the covenant of LICENSEE under Section 3.2 hereof. Said
books of account shall be kept at LICENSEE's principal place of business of the
appropriate division of LICENSEE to which this Agreement relates. Said books and
the supporting data shall be open at all reasonable times for five (5) years
following the end of the calendar year to which they pertain, to the inspection
of UNIVERSITY or its agents for the purpose of verifying LICENSEE's royalty
statement or compliance in other respects with this Agreement.

    5.2. LICENSEE, within forty-five (45) days after March 31, June 30,
September 30, and December 31 of each year, shall deliver to UNIVERSITY true and
accurate reports, giving such particulars of the business conducted by LICENSEE
and its sublicensees during the preceding three-month period under this
Agreement as shall be pertinent to a royalty accounting hereunder. These shall
include at least the following:

(a)All Defined Product(s) manufactured and sold with Raztek Products
manufactured and sold stated on a separate basis.

(b)Total billings for Defined Product(s) sold.

(c)All extended shelf life liquid whole egg products other than Defined
Product(s) manufactured and sold and total billings in respect thereto.

(d)The basis for and calculation of Royalty Limitations, if applicable.

(e)Accounting for all sublicensing revenues.

(f)Deductions applicable pursuant to the definition of "Net Sales Proceeds" as
provided in Section 1.7.

(g)Total royalties due.

(h)Names and addresses of all Subsidiaries and sublicensees of LICENSEE.

--------------------------------------------------------------------------------

*** Redacted text.

5

--------------------------------------------------------------------------------

(i)Legal fees actually incurred by LICENSEE and royalty set-offs in respect
thereto under Article 9 of this Agreement and predecessor sections under the
License Agreements on a cumulative and quarterly basis.

(j)The details of any judgments or settlements of infringement matters under
Article 8 or Article 9 or predecessor provisions under the License Agreements.

    5.3. LICENSEE shall pay to UNIVERSITY at the time required for submission of
the report for each such calendar quarter the royalties due and payable under
Article 4 of this Agreement in respect to sublicenses.

    LICENSEE shall also pay to UNIVERSITY at the time required for submission of
the report for each such calendar quarter the royalties due and payable under
Article 4 of this Agreement in respect to sales of Defined Products by LICENSEE.
For purposes of calculating the amount of any Royalty Limitation to which
LICENSEE may be entitled under Section 4.2, the average price per pound received
by LICENSEE regarding LICENSEE sales of Defined Products during the entire
calendar year with respect to which the royalties are payable shall be used.
Within forty-five (45) days after December 31 of each calendar year, LICENSEE
shall calculate and report to UNIVERSITY the actual amount of any Royalty
Limitation to which LICENSEE is entitled for the preceding calendar year and
reimburse UNIVERSITY if the Royalty Limitation taken by LICENSEE for the
preceding calendar year exceeds the total Royalty Limitation to which LICENSEE
is entitled for such calendar year based on such calculation. If the Royalty
Limitation taken by LICENSEE for such calendar year is less than the Royalty
Limitation to which LICENSEE is entitled for such calendar year based on such
calculation, or LICENSEE has otherwise paid royalties in excess of royalties due
for such calendar year in respect to sale of Defined Products by LICENSEE, such
deficiency shall be carried forward and applied to the royalty payment required
from LICENSEE in respect to LICENSEE'S sale of Defined Products for the calendar
quarters of the succeeding calendar year.

    5.4. On or before March 31 of each year, LICENSEE shall provide to
UNIVERSITY, LICENSEE's certified financial statements for the LICENSEE's
preceding fiscal year including, at a minimum, a Balance Sheet and Operating
Statement. Upon appropriate marking by LICENSEE as "Confidential" and the
treatment by LICENSEE of such information as confidential, UNIVERSITY agrees to
hold such financial statements received from LICENSEE in confidence and will not
release such reports to any third parties unless required under court order or
unless LICENSEE's prior written permission is obtained. No such information or
other information marked "Confidential" by LICENSEE shall, however, be treated
as confidential hereunder if such information: (i) is known to UNIVERSITY at the
time of disclosure of such information; (ii) is or becomes generally known to
the public or is routinely disclosed to other persons through no breach of this
Agreement; (iii) is received from a third party without restriction on
disclosure and without, to the actual knowledge of, a breach of a confidential
obligation of such third party; or (iv) has or is approved for release to the
general public by authorization of LICENSEE.

    5.5. The royalty payments set forth in this Agreement, if overdue, shall
bear interest until payment at a per-annum rate four percent (4%) above the
prime rate in effect at the Chase Manhattan Bank (N.A.) or its successor on the
due date. However, in no event shall any penalties hereunder exceed eighteen
percent (18%) per-annum (11/2% monthly). LICENSEE shall also pay all reasonable
collection costs at any time incurred by UNIVERSITY in obtaining payment of
amounts past due, including reasonable attorneys' fees, whether or not any suit
was commenced against LICENSEE. The payment of interest as hereinabove provided
shall not foreclose UNIVERSITY from exercising any other rights it may have as a
consequence of the delinquency of any payment.

6

--------------------------------------------------------------------------------


ARTICLE 6—PATENT PROSECUTION

    UNIVERSITY shall apply for, prosecute and maintain, during the term of this
Agreement, the United States Patent Rights Patent Applications and Patents, and
such foreign Patent Rights Patent Applications and Patents as the LICENSEE may
direct. The application filings, prosecution, and maintenance relating to such
United States and foreign Patent Rights Patent Applications and Patents shall be
the responsibility of UNIVERSITY, provided that LICENSEE shall have reasonable
opportunities to advise UNIVERSITY and shall cooperate with UNIVERSITY in such
application filings, prosecution and maintenance. LICENSEE shall reimburse
UNIVERSITY for all reasonable fees and expenses, including reasonable legal
fees, incurred by UNIVERSITY in such application filings, prosecution,
maintenance and any other proceedings before the United States Patent and
Trademark Office (or equivalent foreign office) in respect to the Patent Rights
including the product claim thereunder. LICENSEE shall be entitled to review and
comment upon all actions undertaken in the prosecution of all patents and
applications for which it bears expenses.


ARTICLE 7—TERMINATION

    7.1. In the event an order for relief is entered against LICENSEE under the
Federal Bankruptcy Code, an order appointing a receiver for substantially all of
LICENSEE's assets is entered by a court of competent jurisdiction, or LICENSEE
makes an assignment for the benefit of creditors, or a levy of execution is made
upon substantially all of the assets of LICENSEE and such levy is not quashed or
dismissed within thirty (30) days, this Agreement shall automatically terminate
effective the date of such order or assignment or, in the case of such levy, the
expiration of such thirty (30) day period; provided, however, that such
termination shall not impair or prejudice any right or remedy that UNIVERSITY
might have under this Agreement.

    Should LICENSEE fail to pay UNIVERSITY royalties or expense reimbursements
due and payable hereunder, UNIVERSITY shall have the right to terminate this
Agreement on thirty (30) days' notice, unless LICENSEE shall pay UNIVERSITY,
within the thirty (30) day period, all such royalties and interest due and
payable. Upon the expiration of the thirty (30) day period, if LICENSEE shall
not have paid all such royalties and interest or expense reimbursements due and
payable, the rights, privileges and licenses granted hereunder shall terminate.

    7.3. Upon any material breach or default of this Agreement by LICENSEE,
other than those occurrences set out in Section 7.1 or 7.2 hereinabove, which
shall always take precedence over any material breach or default referred to in
this Section 7.3, UNIVERSITY shall have the right to terminate this Agreement
and the rights, privileges and licenses granted hereunder by ninety (90) days'
notice to LICENSEE. Such termination shall become effective unless LICENSEE
shall have cured any such breach or default prior to the expiration of the
ninety (90) day period.

    7.4. LICENSEE shall have the right to terminate this Agreement at any time
on ninety (90) days' notice to UNIVERSITY, and upon payment of all royalties and
expense reimbursements due and payable to UNIVERSITY.

    7.5. Termination of this Agreement for any reason shall not be construed to
release either party from any obligation that matured prior to the effective
date of such termination. LICENSEE and any sublicensee thereof may, however,
after the effective date of such termination, sell all Defined Product(s)
completed and in inventory, provided that royalties are paid in accordance with
the provisions of Article 4.

    7.6. Within thirty (30) days of the termination of this Agreement under
Section 7.1, 7.2, 7.3, 7.4, or 7.5, LICENSEE shall duly account to UNIVERSITY
and transfer to UNIVERSITY all rights which LICENSEE may have in or to all trade
names and trademarks used to identify Defined Products and/or Licensed
Processes. Provided, however, that this Section 7.6 shall not apply to any trade
name or trademark employing the terms "Easy Eggs," "Justin's Farm." "Table
Ready" or any adaptation thereof, or any trademark or trade name belonging to
LICENSEE.

7

--------------------------------------------------------------------------------




    7.7. Upon termination of this Agreement for any reason, each sublicense then
in effect of any of the rights, privileges and licenses granted hereunder shall
automatically terminate. LICENSEE's rights under all sublicenses shall be deemed
assigned to UNIVERSITY upon termination of this Agreement, and LICENSEE agrees
to execute any instrument reasonably requested to confirm such assignment. Any
sublicensee not in default upon termination of this Agreement for any reason may
seek a license from the UNIVERSITY.

    7.8. Unless sooner terminated in accordance with the provisions herein, all
licenses granted under this Agreement shall automatically terminate with the
last to expire of the Patent Rights (including any extension of the expiration
date by the applicable governmental authority) as defined under Section 1.3.


ARTICLE 8—INFRINGEMENT OF THIRD-PARTY RIGHTS

    8.1. In the event that UNIVERSITY or LICENSEE is charged with infringement
of a patent by a third party or is made a party in any lawsuit as a result of
LICENSEE's or a sublicensee's practice of the Patent Rights under this
Agreement, LICENSEE shall:

(a)defend or settle any such claim of infringement or lawsuit;

(b)assume all costs, expenses, damages, and other obligations for payments
incurred as a consequence of such charges of infringement or lawsuit;

(c)indemnify and hold UNIVERSITY harmless from any and all damages, losses,
liability, and costs resulting from a charge of infringement or lawsuit which
shall be brought against UNIVERSITY and attributable to technology added to
Defined Product(s) by LICENSEE or a sublicensee or manufacturing processes
utilized by LICENSEE or a sublicensee; or

(d)if such claim of infringement or lawsuit shall be based on patent claims
contained in Patent Rights Patent or Patent Rights Patent Application, LICENSEE
may decline to defend such claim of infringement or lawsuit in which case
UNIVERSITY may defend, or settle the claim at its own expense, or may terminate
this License Agreement upon thirty (30) days notice to mitigate any infringement
damages or to comply with the terms of a settlement agreement.

LICENSEE's right to withhold royalties and the distribution of proceeds as set
forth in Section 9.3 herein shall apply to this Section 8.1.

    8.2. UNIVERSITY shall give LICENSEE assistance in the defense of any such
infringement charge or lawsuit, as may be reasonably required.


ARTICLE 9—INFRINGEMENT OF UNIVERSITY'S
PATENT RIGHTS BY THIRD PARTIES

    9.1. LICENSEE shall inform UNIVERSITY promptly in writing of any alleged
infringement and of any available evidence of infringement by a third party of
any patents within the Patent Rights.

    9.2. If during the term of this Agreement, LICENSEE becomes aware of any
alleged infringement by a third party, LICENSEE in its sole discretion shall
have the right, but shall not be obligated, to either:

(a)settle the infringement dispute by sublicensing the alleged infringer or by
other means; or

(b)prosecute at its own expense any infringement of the Patent Rights. In the
event LICENSEE prosecutes such infringement, LICENSEE may, for such purposes,
request to use the name of UNIVERSITY as party plaintiff, subject to
coordination of its legal action with the Attorney General of the State of North
Carolina in accordance with applicable statutory requirements. Subject to the
approval of the Board of Governors of North Carolina State University,
UNIVERSITY may agree to become a party plaintiff.

8

--------------------------------------------------------------------------------






    9.3. In the event LICENSEE shall undertake the enforcement and/or defense of
the Patent Rights by litigation, including any declaratory judgment action,
LICENSEE may (subject to the limitations set forth below) withhold up to *** of
all royalty payments payable by LICENSEE in respect to its sales of Defined
Products otherwise due UNIVERSITY in any calendar quarter under Articles 4 and 5
of this Agreement. In no event shall LICENSEE'S withholding under Section 9.3
exceed *** of the legal expenses, including reasonable attorneys' fees incurred
by LICENSEE in the enforcement and/or defense of the Patent Rights commencing
from and after January 1, 1999 which have not been reimbursed or recovered plus
*** of the balance of any such legal expenses which were incurred prior to
January 1, 1999 in accordance with the License Agreements which have not been
reimbursed or recovered.

    All royalty payments withheld pursuant to this Section 9.3 shall be applied
by LICENSEE to offset any legal expenses, including reasonable attorneys' fees,
actually incurred in the enforcement or defense of the Patent Rights including
all such expenses incurred prior to the effective date hereof. LICENSEE'S right
to withhold royalties shall extend only until *** of LICENSEE'S unreimbursed and
unrecovered legal expenses, including reasonable attorneys' fees, incurred in
the enforcement or defense of the Patent Rights from and after January 1, 1999
are reimbursed and *** of any such unreimbursed and unrecovered legal fees
incurred prior to January 1, 1999 in accordance with the License Agreements are
reimbursed. Any and all sums recovered by LICENSEE as a result of the
infringement, whether by judgment, settlement or otherwise (including licensing
arrangements), shall be applied first in satisfaction of any unrecovered and
unreimbursed legal expenses including reasonable attorneys' fees of LICENSEE;
second, toward reimbursement of UNIVERSITY'S legal expenses, including
reasonable attorneys' fees relating to the enforcement or defense of the Patent
Rights, which have not been previously reimbursed or recovered; and third toward
reimbursement of UNIVERSITY for any amounts past due or withheld in accordance
with this Article 9 or predecessor provisions under the License Agreements. The
balance, if any, remaining from any such recovery shall be distributed to
LICENSEE; provided, that LICENSEE shall pay to UNIVERSITY *** of such balance
within thirty (30) days of receipt thereof. Such payments to the UNIVERSITY or
LICENSEE shall be independent for all purposes of the computation of royalties
(including in respect to Royalty Limitations if applicable) otherwise payable
under Article 4. LICENSEE shall be entitled to settle any such litigation by
agreement, consent judgment, voluntary dismissal or otherwise, with the written
consent of the UNIVERSITY, which shall not be unreasonably withheld; provided,
however, that LICENSEE hereby agrees to advise UNIVERSITY as soon as practicable
after it has entered into any settlement discussions so that UNIVERSITY has a
reasonable opportunity to provide LICENSEE with its views on any proposed
settlement of any such action or proceeding.

    9.4. In the event LICENSEE does not undertake action to prevent the
infringing activity within three (3) months of having been made aware and
notified thereof, UNIVERSITY shall have the right, but shall not be obligated,
to prosecute at its own expense any such infringements of the Patent Rights and,
in furtherance of such right, LICENSEE may join UNIVERSITY as a party plaintiff
in any such suit without expense to LICENSEE. The total cost of any such
infringement action commenced or defended solely by UNIVERSITY shall be borne by
UNIVERSITY. LICENSEE shall continue royalty payments to UNIVERSITY. Any recovery
of damages by UNIVERSITY for any infringement shall be applied first in
satisfaction of any unreimbursed expenses and attorneys' fees of UNIVERSITY
relating to the suit, and second toward reimbursement of LICENSEE's reasonable
expenses, including reasonable attorneys' fees, relating to the suit. The
balance remaining from any such recovery shall be distributed to UNIVERSITY.

    9.5. In any infringement suit as either party may institute to enforce the
Patent Rights pursuant to this Agreement, the other party hereto shall, at the
request of the party initiating such suit, cooperate in all respects and, to the
extent possible, have its employees testify when requested and make available
relevant records, papers, informations, samples, specimens, and the like.

--------------------------------------------------------------------------------

*** Redacted text.

9

--------------------------------------------------------------------------------

    9.6. LICENSEE shall have the sole right in accordance with the terms and
conditions herein to sublicense any alleged infringer under the Patent Rights
for future infringements.

    9.7. Any of the foregoing notwithstanding, if, at any time during the term
of this Agreement, any of the Patent Rights are held invalid or unenforceable,
LICENSEE shall have no further obligation to UNIVERSITY with respect to its
future use or sale of any product or process covered solely by such Patent
Rights, including the obligation of paying royalties. Nevertheless, LICENSEE
shall not have a damage claim or a claim for refund or reimbursement against the
UNIVERSITY.


ARTICLE 10—PRODUCT LIABILITY

    10.1. LICENSEE shall at all times during the term of this Agreement
indemnify, defend and hold UNIVERSITY, its trustees, officers, employees and
affiliates, harmless against all claims and expenses, including legal expenses
and reasonable attorneys' fees, arising out of the death of or injury to any
person or persons or out of any damage to property and against any other claim,
proceeding, demand, expense and liability of any kind whatsoever resulting from
utilization of the Patent Rights or unpublished Know-How in the production,
manufacture, sales, use, lease, consumption or advertisement of the Defined
Products and/or Licensed Processes by LICENSEE and its sublicensees or arising
from any obligations of LICENSEE hereunder, except for any claims or expenses
arising out of the negligence or willful misconduct of UNIVERSITY or its
officers, agents or employees. The parties acknowledge that the UNIVERSITY's
liability under this paragraph shall be subject to the sovereign immunity of the
State of North Carolina and the North Carolina Tort Claims Act, to the extent
such Act applies.

    10.2. LICENSEE shall maintain reasonable levels of product liability
insurance. UNIVERSITY shall have the right to require such insurance policies to
be made available for the UNIVERSITY's inspection and shall be listed as an
additional insured party by the insurer under the pertinent insurance coverage.

    10.3. Except as otherwise expressly set forth in Article 12 of this
Agreement, UNIVERSITY MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND VALIDITY OF PATENT
RIGHTS CLAIMS ISSUED OR PENDING.


ARTICLE 11—ASSIGNMENT

    This Agreement may not be assigned by LICENSEE except in connection with the
sale or other transfer of LICENSEE's entire business or that part of LICENSEE's
business to which the license granted hereby relates. LICENSEE shall give
UNIVERSITY thirty (30) days' prior notice of such assignment or transfer. Any
other assignment of this License Agreement without the prior written consent of
UNIVERSITY shall be void.

ARTICLE 12—REPRESENTATIONS AND WARRANTIES

    UNIVERSITY represents and warrants to LICENSEE that UNIVERSITY either
legally or beneficially owns or controls the entire right, title and interest in
and to the Patent Rights licensed hereunder; there are no options or rights in
any third party to acquire any of the Patent Rights licensed hereunder. Except
as set forth at Exhibit B, UNIVERSITY further represents and warrants to
LICENSEE that there is, to its knowledge, no action, suit, claim, proceeding or
governmental investigation pending or threatened against UNIVERSITY with respect
to the Patent Rights licensed hereunder, either at law or in equity, before any
court or administrative agency or before any governmental department,
commission, board, bureau, agency or instrumentality, whether United States or
foreign.

10

--------------------------------------------------------------------------------

    LICENSEE represents and warrants that the sales information set forth at
Exhibit C and the information provided pursuant to Article S is and will be
accurate in all material respects.


ARTICLE 13—NON-USE OF NAMES

    LICENSEE shall not use the name of North Carolina State University or of any
of its employees in conjunction with such employees' positions with UNIVERSITY,
or any adaptation thereof, in any advertising, promotional, or sales literature
without prior written consent obtained from an authorized officer of UNIVERSITY
in each case, except that LICENSEE may state that it is licensed by UNIVERSITY
under one or more of the patents and/or applications comprising the Patent
Rights. Failure by LICENSEE to comply with this restriction shall be deemed a
material breach of this Agreement pursuant to Paragraph 7.3. Such material
breach shall be deemed cured if the offending use is terminated within ninety
(90) days of LICENSEE's receipt of a written notice from UNIVERSITY.


ARTICLE 14—EXPORT CONTROLS

    It is understood that UNIVERSITY is subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended, and the Export Administration Act of 1979) and that its
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by LICENSEE that LICENSEE shall not export
data or commodities to certain foreign countries without prior approval of such
agency. UNIVERSITY neither represents that a license shall not be required nor
that, if required, it shall be issued.


ARTICLE 15—PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

    Any payment, notice or other communication pursuant to this Agreement shall
be sufficiently made or given on the date of mailing if sent by one party to the
other by certified, first-class mail. postage prepaid, to the address below or
as may otherwise be designated in writing by the receiving party.

In the case of UNIVERSITY:

Mark Crowell
Associate Vice Chancellor
Technology Transfer and Industry Research
North Carolina State University
Box 7003
Raleigh, NC 27695-7003

In the case of LICENSEE:

Chief Executive Officer
Michael Foods, Inc.
324 Park National Bank Building
5353 Wayzata Boulevard
Minneapolis, MN 55416




ARTICLE 16—MISCELLANEOUS PROVISIONS

    16.1. This Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of the State of North Carolina, except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted.

11

--------------------------------------------------------------------------------

    16.2. The parties hereto acknowledge that this Agreement supersedes all
License Agreements and constitutes a merger and together with the recitals and
exhibits hereto which are incorporated herein sets forth the entire agreement
and understanding of the parties hereto as to the subject matter hereof, and
shall not be subject to any change or modification except by the execution of a
written instrument subscribed to by the parties hereto.

    16.3. The provisions of this Agreement are severable, and in the event that
any provision of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.

    16.4. The parties understand and agree that where any provisions of this
Agreement are in violation of any of the laws and/or regulations of the United
States Government and/or the State of North Carolina, such provision(s) shall be
automatically rendered null and void, and such provisions will be modified to
the extent necessary to be enforceable and substituted for the unenforceable or
violative provision(s).

    16.5. LICENSEE agrees to mark the Defined Product(s) sold in the United
States with all applicable United States patent numbers. All Defined Product(s)
shipped to or sold in other countries shall be marked in such a manner as to
conform with the patent laws and practices of the country of manufacture or
sale.

    16.6. LICENSEE shall be solely responsible for the payment and discharge of
any taxes or duties relating to any transaction of LICENSEE, its employees,
contractors, agents, or sublicensees, in connection with the manufacture, use,
or sale in any country of the Defined Product(s) or Licensed Processes.

    16.7. The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

    16.8. All terms and conditions of this Agreement regarding business matters
including but not limited to royalties or other payments shall be held in
confidence by each party to the extent permitted by law unless authorized in
writing by the other party subject to the exceptions to confidential information
set forth at 5.4.

    16.9. This Consolidated, Restated and Amended License Agreement shall be
effective as o f January 1, 1999.

    16.10. The UNIVERSITY and LICENSEE agree to exercise good faith and best
efforts to: keep the other fully informed concerning the status of the Patent
Rights and the claims thereunder; and assist in the advancement, prosecution and
protection of such Patent Rights and the claims thereunder. Each party will
respond in respect to any consent which may be required hereunder within seven
(7) business days of receipt of sufficient information from the other party
which is reasonably necessary to an informed decision thereon.

    16.11. Time shall be of the essence in all things pertaining to the
performance of this Agreement.

12

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have hereunto set their hands and seals and
duly executed this Agreement effective as of the date first above written.

SIGNATURE PAGE FOLLOWS

 
   
   
   
NORTH CAROLINA STATE UNIVERSITY   MICHAEL FOODS, INC.  
By:  
   


--------------------------------------------------------------------------------

Charles Moreland. Vice Chancellor  
   
By:  
   


--------------------------------------------------------------------------------

Jeff Shapiro, Vice President  
Dated:  
   
June 9, 2000  
   
Dated:  
   
 

13

--------------------------------------------------------------------------------


EXHIBIT A

IDENTIFICATION OF MANUFACTURERS
OF INFRINGING COMPETITIVE PRODUCTS
UNDER
ARTICLE 4

Cutler Egg Products, Inc.
Nulaid Foods, Inc.
Rose Acres Farms, Inc.
Wilcox Farms, Inc.
Willamette Egg Farms, Inc.
Sunny Fresh Foods, division of Cargill, Inc.

14

--------------------------------------------------------------------------------


EXHIBIT B

DISCLOSURE OF ACTIONS
AND
PROCEEDINGS REGARDING
PATENT RIGHTS UNDER
ARTICLE 12

Pending Suit:

    Nulaid Foods, Inc., Valley Fresh Foods, Inc., and Nulaid-Nest Best v.
Michael Foods, Inc. and North Carolina State University; Michael Foods, Inc. and
North Carolina State University v. Nulaid Foods, Inc., Valley Fresh Foods, Inc.,
and Nulaid-Nest Best, U.S. District Court, Eastern District of California; Case
No. CIV-S-93-1314 WBS(PAN)

Threatened Suit:

    Sunny Fresh Foods, Inc. v. Michael Foods and North Carolina State
University, U.S. District Court, District of Minnesota, Fourth Division, Case
No. 4-92-635, to be initiated upon issuance of Notice of Allowance by the United
States Patent and Trademark Office of a Reissue Patent relating to U.S. Patent
No. 5,019,408.

Pending Agency Proceedings:

    U.S. Patent No. 4,808,425, awaiting formal issuance of a Reexamination
Certificate by United States Patent and Trademark Office

    U.S. Patent No. 5,019.408, awaiting action by Examiner Weier consistent with
decision of United States Patent and Trademark Office Board of Appeals. Pending
are protests filed by: 1/5/95 Papetti Protest; 1/18/95 Papetti Rule 1.182
Protest; 1/24/95 Whale; 1/26/95 Sharpe; 1 /27/95 Low Rule 1.182 Protest; 1 /31
/95 Nulaid Protest; 1 /31 /95 Low Protest; 2/9/95 Papetti Supplemental Protest;
2/16/95 Cutler Protest by Oblon; 3/7/95 Papetti Second Supplemental Protest;
4/18/95 Papetti's Revision to Second Supplemental Protest; 7/11/95 Papetti
Revised Second Supplemental Protest; 9/5/95 Nulaid Protest; 9/28/95 Papetti
Petition 1.182; 10/6/95 Nulaid 1.291 and 1.182 Supplemental Protests; 11/9/95
United Egg Association Protest by Forman; 12/18/95 Nulaid Protest; 1/9/96 Sunny
Fresh Protest by Jones; and 12/14/99 Sunny Fresh Protest.

15

--------------------------------------------------------------------------------


EXHIBIT C

MICHAEL FOODS, INC. REPRESENTATION
OF EASY EGGS© AND TABLE READY™
EGG PRODUCTS SOLD BY QUARTER
(IN POUNDS) FOR CALENDAR YEARS
1997  - 1999

 
   
  Easy Eggs©

--------------------------------------------------------------------------------

  Table Ready™

--------------------------------------------------------------------------------

  Total

--------------------------------------------------------------------------------

lst Qtr 1997       50,025,736   10,200,875 * 60,226,611 2nd Qtr 1997      
52,155,700   29,064,619   81,220,319 3rd Qtr 1997       54,843,138   28,957,769
  83,800,907 4th Qtr 1997       57,388,977   33,077,341   90,466,318        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    1997   214,413,551   101,300,604   315,714,155        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

lst Qtr 1998       50,815,929   30,551,037   81,366,966 2nd Qtr 1998      
53,160,509   32,190,988   85,351,497 3rd Qtr 1998       51,440,445   30,392,205
  81,832,650 4th Qtr 1998       48,674,374   29,822,311   78,496,685        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    1998   204,091,257   122,956,541   327.047,798        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1st Qtr 1999       43,594,536   29,117,140   72,711,676 2nd Qtr 1999      
46,518,970   30,761,864   77,280,834 3rd Qtr 1999       46,152,760   32,136,786
  78,289,546 4th Qtr 1999       46,341,802   34,304,884   80,646,686        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    1999   182,608,068   126,320,674   308,928,742        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Total All Years  
   
   
   
601,112,876  
   
350,577,819  
   
951,690,695        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*Papetti's Hygrade Egg Products was acquired on February 26, 1997, therefore the
first quarter of 1997 is for the month of March only.

16

--------------------------------------------------------------------------------



QUICKLINKS

CONSOLIDATED. RESTATED AND AMENDED LICENSE AGREEMENT
ARTICLE 1—DEFINITIONS
ARTICLE 2—GRANT
ARTICLE 3—BEST EFFORTS; USE OF PATENT RIGHTS
ARTICLE 4—ROYALTIES
ARTICLE 5—PAYMENT, REPORTS AND RECORDS
ARTICLE 6—PATENT PROSECUTION
ARTICLE 7—TERMINATION
ARTICLE 8—INFRINGEMENT OF THIRD-PARTY RIGHTS
ARTICLE 9—INFRINGEMENT OF UNIVERSITY'S PATENT RIGHTS BY THIRD PARTIES
ARTICLE 10—PRODUCT LIABILITY
ARTICLE 11—ASSIGNMENT
ARTICLE 12—REPRESENTATIONS AND WARRANTIES
ARTICLE 13—NON-USE OF NAMES
ARTICLE 14—EXPORT CONTROLS
ARTICLE 15—PAYMENTS, NOTICES AND OTHER COMMUNICATIONS
ARTICLE 16—MISCELLANEOUS PROVISIONS
EXHIBIT A
IDENTIFICATION OF MANUFACTURERS OF INFRINGING COMPETITIVE PRODUCTS UNDER ARTICLE
4
Cutler Egg Products, Inc. Nulaid Foods, Inc. Rose Acres Farms, Inc. Wilcox
Farms, Inc. Willamette Egg Farms, Inc. Sunny Fresh Foods, division of Cargill,
Inc.
EXHIBIT B
DISCLOSURE OF ACTIONS AND PROCEEDINGS REGARDING PATENT RIGHTS UNDER ARTICLE 12
EXHIBIT C
MICHAEL FOODS, INC. REPRESENTATION OF EASY EGGS© AND TABLE READY™ EGG PRODUCTS
SOLD BY QUARTER (IN POUNDS) FOR CALENDAR YEARS 1997 - 1999
